DETAILED ACTION
Examiner acknowledges applicant's amendments and remarks dated 6/29/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 6/29/2021, with respect to office action dated 3/31/2021 have been fully considered and are persuasive.  The rejections of 3/31/2021 have been withdrawn. 
Reason for Allowance
Claims 1, 5-12, 16-19, and 21-26 are allowed.  Claims 2-4, 13-15 and 20 are cancelled.
The following is an examiner’s statement of reasons for allowance. Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable.
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a process for a contactless determination of a measuring location on a body of a human being, which measuring location is intended for a measurement of a skin temperature of the human being, the process comprising the steps of: providing an infrared range sensitive sensor system; detecting an infrared range signature indicating the measuring location on the body with the infrared range sensitive sensor; carrying out a skin temperature measurement on the measuring location on the body with the infrared range sensitive sensor; providing an infrared camera as the infrared range sensitive sensor; recording a digital image comprising at least a part of the human being as well as the infrared range signature with the infrared camera; determining a position of the infrared range signature in the digital image to provide signature location information; determining a position of an image area of the measuring location on the body in the digital image based on the infrared range signature location information; determining a skin temperature of the human being by analyzing a radiation intensity distribution, in the infrared range, in the image area of the measuring location, wherein analyzing a radiation intensity distribution comprises the steps of: identifying the infrared range signature in the digital image; comparing the identified signature with at least one reference signature; 
The closest reasonable prior art reference is Dicks et al. (7,364,356) teaches a process/method for a contactless determination of a measuring location on a body of a human being, which measuring location is intended for a measurement of a skin temperature of the human being, the process/method comprising the steps of: providing an infrared range sensitive sensor system; carrying out a skin temperature measurement on the measuring location on the body with the infrared range sensitive sensor.  However, Dicks does not teach detecting an infrared range signature indicating a measuring location on the body with the infrared range sensitive sensor.
The secondary reference, Arnon et al. (8,620,041) teaches detecting an infrared range signature indicating a measuring location on the body with the infrared range sensitive sensor based on thermographic image of marker and registering images.  However, Arnon does not teach processing unit that is configured to determine a skin temperature corresponding to a processing parameter linked with one of reference signatures that best fits an infrared range signature and/or corresponding to a processing instruction linked with the reference signature that best fits the infrared range signature as claimed. 
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant. Specially, determining a skin temperature of the human being by analyzing a radiation intensity distribution, in the infrared range, in the image area of the measuring location, wherein analyzing a radiation intensity distribution comprises the steps of: identifying the infrared range signature in the digital image; comparing the identified signature with at least one reference signature; and determining the skin temperature corresponding to a processing parameter linked with a reference signature fitting the infrared range signature and/or corresponding to a processing instruction linked with the reference signature fitting the infrared range signature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855